10

ded

L2

3

14

1

16

17

18

Lo

20

Zu

22

23

24

25

EL

28)

Case 2:19-cr-00572-JFW Document5 Filed 09/10/19 Pagelof5 Page ID #:31

NICOLA T. HANNA
United States Attorney
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division
BILLY JOE.MCLAIN (Cal. Bar No. 290682)
Assistant United States Attorney
General Crimes Section
1200 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-6702
Facsimile: (213) 894-0141
E-mail: billy.mclain@usdoj.gov

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

ee
A Dm \ wo f
UNITED STATES OF AMERICA, No. la} i)
Plaintiff, GOVERNMENT’S NOTICE OF REQUEST

 

FOR DETENTION
Vv.

EBRAHIM KALATEHE (1)

Defendants.

 

 

Plaintiff, United States of America, by and through its counsel
of record, hereby requests detention of defendant Ebrahim Kalatehe
and gives notice of the following material factors:

1. Temporary 10-day Detention Requested (§ 3142(d)) on the

following grounds:

 

a. present offense committed while defendant was on

\O
~ release pending (felony trial), (sentencing),
cM ri

= (appeal), or on (probation) (parole); or

oO x

Oo oe

c

2019 Si

 

 
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:19-cr-00572-JFW Document5 Filed 09/10/19 Page 2of5 Page ID #:32

b. defendant is an alien not lawfully admitted for
permanent residence; and

c. defendant may flee; or

d. pose a danger to another or the community.

x 2. Pretrial Detention Requested (§ 3142(e)) because no

 

condition or combination of conditions will reasonably

 

 

assure:
Xx a. the appearance of the defendant as required;
Xx b. safety of any other person and the community.

 

3. Detention Requested Pending Supervised Release/Probation

 

Revocation Hearing (Rules 32.1(a) (6), 46(d), and 18 U.S.C.

 

§ 3143(a)):
a. «defendant cannot establish by clear and convincing
evidence that he/she will not pose a danger to any
other person or to the community;

b. defendant cannot establish by clear and convincing

evidence that he/she will not flee.

 

x 4, Presumptions Applicable to Pretrial Detention (18 U.S.C.
§ 3142(e)):
x a. Title 21 or Maritime Drug Law Enforcement Act

 

(“MDLEA”) (46 U.S.C. App. 1901 et seq.) offense with
‘10-year or greater maximum penalty (presumption of
danger to community and flight risk) ;

b. offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or
2332b(g) (5) (B) with 10-year or greater maximum
penalty (presumption of danger to community and

flight risk);

 
10
11
12
13
14
15
16
17
18
19
20
ai
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00572-JFW Document5 Filed 09/10/19 Page 3of5 Page ID #:33

offense involving a minor victim under 18 U.S.C.

§§ 1201, 1591, 2241, 2242, 2244(a) (1), 2245, 2251,
2251A, 2252(a) (1)-(a) (3), 2252A(a) (1) -2252A(a) (4),
2260, 2421, 2422, 2423 or 2425 (presumption of danger
to community and flight risk);

defendant currently charged with an offense described
in paragraph 5a —- 5e below, AND defendant was
previously convicted of an offense described in
paragraph 5a - 5e below (whether Federal or
State/local), AND that previous offense was committed
while defendant was on release pending trial, AND the
current offense was committed within five years of
conviction or release from prison on the above-
described previous conviction (presumption of danger

to community).

4 5. Government Is Entitled to Detention Hearing Under

 

§ 3142(f£) If the Case Involves:

 

a.

 

a crime of violence (as defined in 18 U.S.C.

§ 3156(a) (4)) or Federal crime of terrorism (as
defined in 18 U.S.C. § 2332b(g) (5) (B)) for which
maximum sentence is 10 years’ imprisonment or more;
an offense for which maximum sentence is life
imprisonment or death;

Title 21 or MDLEA offense for which maximum sentence

is 10 years’ imprisonment or more,

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cr-00572-JFW Document5 Filed 09/10/19 Page 4of5 Page ID #:34

 

6.

//
//
//
//
//
//

any felony if defendant has two or more convictions
for a crime set forth in a-c above or for an offense
under state or local law that would qualify under a,
b, or c if federal jurisdiction were present, or a
combination or such offenses;

any felony not otherwise a crime of violence that
involves a minor victim or the possession or use of a
firearm or destructive device (as defined in 18
U.S.C. § 921), or any other dangerous weapon, or
involves a failure to register under 18 U.S.C.

§ 2250;

serious risk defendant will flee;

serious risk defendant will (obstruct or attempt to
obstruct justice) or (threaten, injure, or intimidate

prospective witness or juror, or attempt to do so).

Government requests continuance of days for
detention hearing under § 3142(f) and based upon the

following reason(s):

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cr-00572-JFW Document5 Filed 09/10/19 Page 5of5 Page ID #:35

7. Good cause for continuance in excess of three days exists

in that:

 

 

 

 

Dated: September 10, 2019 Respectfully submitted,

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

/s/

 

BILLY JOE MCLAIN
Assistant United States Attorney

Attorneys for Plaintiff
UNITED STATES OF AMERICA

 
